           Case 4:20-cv-03386-HSG Document 31 Filed 07/14/20 Page 1 of 6




 1 OUTTEN & GOLDEN LLP                             MCGUIREWOODS LLP
     Moira Heiges-Goepfert (Cal. Bar No. 326861)   Jamie D. Wells (SBN 290827)
 2 One California Street, 12th Floor               Two Embarcadero Center
     San Francisco, CA 94111                       Suite 1300
 3 New York, NY 10017                              San Francisco, CA 94111-3821
 4 Telephone: (212) 245-1000                       Telephone: 415.844.9944
   Facsimile: (415) 638-8810                       Facsimile: 415.844.9922
 5 mhg@outtengolden.com
                                                   K. Issac deVyver (pro hac vice)
 6 LAWYERS FOR CIVIL RIGHTS                        Karla Johnson (pro hac vice)
     Ivan Espinoza-Madrigal**                      Tower Two-Sixty
 7 Oren Nimni**                                    260 Forbes Avenue
 8 61 Batterymarch Street, 5th Floor               Suite 1800
   Boston, MA 02110                                Pittsburgh, PA 15222
 9 Telephone: (617) 482-1145                       Telephone: 412.667.6000
   Facsimile: (617) 482-4392                       Facsimile: 412.667.6050
10 iespinoza@lawyersforcivilrights.org
11 onimni@lawyersforcivilrights.org
                                                   Attorneys for Defendants
                                                   Social Finance, Inc. d/b/a SoFi and
12 **Pro hac vice application forthcoming          SoFi Lending Corp. d/b/a SoFi

13 Attorneys for Plaintiff Ruben Juarez and the
     Proposed Class
14 (Additional Counsel Listed on Signature Page)
15
16
17
                                  UNITED STATES DISTRICT COURT
18
                                 NORTHERN DISTRICT OF CALIFORNIA
19
20
     RUBEN JUAREZ, individually and on behalf      CASE NO: 4:20-cv-03386-HSG
21 of all others similarly situated,
                                                   JOINT STIPULATION AND [PROPOSED]
22                  Plaintiff,                     ORDER TO SET BRIEFING SCHEDULE
                                                   IN RESPONSE TO DEFENDANTS’
23                                                 MOTION TO STAY DISCOVERY
     vs.
24
     SOCIAL FINANCE, INC. d/b/a SOFI, and          Complaint Filed: May 19, 2020
25 SOFI LENDING CORP. d/b/a SOFI,
26                  Defendants.                    District Judge Haywood S. Gilliam , Jr.
27
28
     JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO SOFI’S
                                  MOTION TO STAY DISCOVERY
        Case 4:20-cv-03386-HSG Document 31 Filed 07/14/20 Page 2 of 6




 1           Pursuant to civil Local Rules 6-1(b) and 6-2, Plaintiff Ruben Juarez (“Plaintiff”), through

 2 counsel, along with counsel for Defendants Social Finance, Inc. d/b/a SoFi and SoFi Lending
 3 Corp. d/b/a SoFi (collectively, “SoFi”), respectfully submit the following Joint Stipulation and
 4 Proposed Order to Set Briefing Schedule in Response to SoFi’s Motion to Stay Discovery, ECF
 5 No. 29.
 6                                              RECITALS

 7           WHEREAS, on May 19, 2020, Plaintiff filed a putative class action Complaint against

 8 SoFi in the above-captioned matter (D.E. 1);
 9           WHEREAS, on June 5, 2020, pursuant to Local Rule 6-1(a), Plaintiff and SoFi (together,

10 the “Parties”) filed a Joint Stipulation to Extend Time to Respond to Initial Complaint, extending
11 the time for SoFi to respond to the Complaint for a period of approximately twenty-one days, up
12 to and including July 9, 2020 (D.E. 14);
13           WHEREAS, counsel for Plaintiff requested a modified briefing schedule in the event that

14 SoFi filed a responsive Motion, and following meet and confer between counsel for Plaintiff and
15 counsel for SoFi, the Parties agreed to modify the briefing schedule as follows, as set forth in the
16 Joint Stipulation filed at ECF No. 24:
17              x   Plaintiff’s Opposition to Defendants’ Motion in response to Plaintiff’s Complaint

18                  shall be due 21 days following the filing of Defendants’ Motion, and therefore shall

19                  be filed on or before July 30, 2020;

20              x   SoFi’s Reply shall be due 14 days following the filing of Plaintiff’s Opposition,

21                  and therefore shall be filed on or before August 13, 2020;

22           WHEREAS, on July 7, 2020, the Court approved that Joint Stipulation, ECF No. 26;

23           WHEREAS, on July 9, 2020, SoFi filed a responsive Motion with a Motion Hearing set for

24 August 27, 2020, ECF No. 28;
25           WHEREAS, on July 9, 2020, SoFi also filed a Motion to Stay Discovery with a Motion

26 Hearing set for August 27, 2020, ECF No. 29;
27           WHEREAS, the Parties have met and conferred and now agree that the same briefing

28 schedule that applies to SoFi’s responsive Motion should also apply to SoFi’s Motion to Stay
                                                 2
     JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO SOFI’S
                                  MOTION TO STAY DISCOVERY
        Case 4:20-cv-03386-HSG Document 31 Filed 07/14/20 Page 3 of 6




 1 Discovery to provide the Parties time to evaluate and analyze the arguments and prepare a
 2 response;
 3          WHEREAS, the Parties state that this request is not the result of dilatory conduct;

 4          WHEREAS, the parties state that both Motions are set for the same Motion Hearing date;

 5          WHEREAS, this Court has set the Initial Case Management Conference for August 25,

 6 2020 at 2:00 PM with the Case Management Statement due on August 18, 2020 (ECF 20) and,
 7 accordingly, this extension of time will not alter the date or any event or deadline already fixed by
 8 Court order;
 9          WHEREAS, the Parties affirm that no party will be prejudiced by the short extension, nor

10 will the requested extension unduly delay the case;
11          WHEREAS, the Parties previously filed a Joint Stipulation to Extend Time to Respond to

12 Initial Complaint (ECF No. 14) and a Joint Stipulation to Set Briefing Schedule in Response to
13 Plaintiff’s Complaint (ECF No. 24).
14                                           STIPULATION

15          THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff

16 and SoFi through their respective undersigned counsel that:
17          1.     Plaintiff’s Opposition to SoFi’s Motion to Stay Discovery shall be filed on or

18                 before July 30, 2020;

19          2.     SoFi’s Reply shall be filed on or before August 13, 2020;

20          3.     The only prior extensions of time in this action were a 21-day extension of time for

21                 SoFi to respond to the Complaint and a 7-day extension of the standard briefing

22                 schedule for Plaintiff’s Opposition to Sofi’s Responsive Motion and Sofi’s Reply;

23          4.     This extension will not affect any other deadlines set by the Court in this case;

24          5.     This stipulation is without prejudice to the rights, claims, arguments, and defenses

25                 of all parties; and

26          6.     All other signatories listed, and on whose behalf the filing is submitted, concur with

27                 the content in this Stipulation and have authorized the filing.

28
                                                      3
     JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO SOFI’S
                                  MOTION TO STAY DISCOVERY
       Case 4:20-cv-03386-HSG Document 31 Filed 07/14/20 Page 4 of 6




 1 IT IS SO STIPULATED.
 2
 3 DATED: July 10, 2020                 MCGUIREWOODS LLP

 4
 5                                      By:          /s/ K. Issac deVyver
                                              K. Issac deVyver (pro hac vice)
 6
                                              Karla Johnson (pro hac vice)
 7                                            Tower Two-Sixty
                                              260 Forbes Avenue
 8                                            Suite 1800
                                              Pittsburgh, PA 15222
 9                                            Telephone: 412.667.6000
10                                            Facsimile: 412.667.6050

11                                            Jamie D. Wells (SBN 290827)
                                              Two Embarcadero Center
12                                            Suite 1300
                                              San Francisco, CA 94111-3821
13                                            Telephone: 415.844.9944
                                              Facsimile: 415.844.9922
14
15                                            Attorneys for Defendants
                                              Social Finance, Inc. d/b/a SoFi and
16                                            SoFi Lending Corp. d/b/a SoFi
17
18 DATED: July 10, 2020                    OUTTEN & GOLDEN LLP
19
20
                                           By:    /s/ Michael Litrownik             _
21                                               Michael Litrownik*
                                                 Ossai Miazad*
22                                               685 Third Avenue, 25th Floor
                                                 New York, NY 10017
23                                               Telephone:     (212) 245-1000
                                                 Facsimile: (646) 509-2060
24                                               mlitrownik@outtengolden.com
                                                 om@outtengolden.com
25
26
27
28
                                                 4
     JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO SOFI’S
                                  MOTION TO STAY DISCOVERY
       Case 4:20-cv-03386-HSG Document 31 Filed 07/14/20 Page 5 of 6




 1                                             Moira Heiges-Goepfert (Cal. Bar No. 326861)
                                               OUTTEN & GOLDEN LLP
 2                                             One California Street, 12th Floor
                                               San Francisco, CA 94111
 3                                             New York, NY 10017
                                               Telephone: (212) 245-1000
 4                                             Facsimile:    (415) 638-8810
                                               mhg@outtengolden.com
 5
                                               Mikael Rojas (Cal. Bar No. 309626)
 6                                             OUTTEN & GOLDEN LLP
                                               601 Massachusetts Avenue NW, Suite 200W
 7                                             Washington, D.C. 20001
                                               Telephone: (202) 847-4400
 8                                             Facsimile (646) 509-2008
                                               mrojas@outtengolden.com
 9
                                               Ivan Espinoza-Madrigal**
10                                             Oren Nimni**
                                               LAWYERS FOR CIVIL RIGHTS
11                                             61 Batterymarch Street, 5th Floor
12                                             Boston, MA 02110
                                               Telephone: (617) 482-1145
13                                             Facsimile: (617) 482-4392
                                               iespinoza@lawyersforcivilrights.org
14                                             onimni@lawyersforcivilrights.org
15                                             *Admitted Pro hac vice
16                                             **Pro hac vice application forthcoming

17                                             Attorneys for Plaintiff Ruben Juarez and the
                                               Proposed Class
18
19
20
21
22
23
24
25
26
27
28
                                              5
     JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO SOFI’S
                                  MOTION TO STAY DISCOVERY
       Case 4:20-cv-03386-HSG Document 31 Filed 07/14/20 Page 6 of 6




 1                                         ORDER

 2
 3 PURSUANT TO STIPULATION, IT IS SO ORDERED,
 4
 5 DATED: ___________________,
              7/14/2020        2020

 6
 7                                                _____________________________________

 8                                                Haywood S Gilliam, Jr
                                                  United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              6
     JOINT STIPULATION AND [PROPOSED] ORDER TO SET BRIEFING SCHEDULE IN RESPONSE TO SOFI’S
                                  MOTION TO STAY DISCOVERY
